

AMENDED AND RESTATED
SEVERANCE COMPENSATION AGREEMENT




This is a SEVERANCE COMPENSATION AGREEMENT, originally effective August 15, 1990
and now amended and restated effective as of January 1, 2005, by and between
Harris & Harris Group, Inc., a New York corporation (the "Company"), and Charles
E. Harris (the "Executive"). This amendment and restatement is made to update
the Plan for Internal Revenue Code (the "Code") Section 409A.
 
WHEREAS, the Company and the Executive are parties to an employment agreement
effective as of August 2, 2007 (the "Employment Agreement") providing for the
employment of the Executive by the Company for a period and upon the other terms
and conditions therein stated; and
 
WHEREAS, the Company considers the maintenance of a sound and vital senior
management to be essential to protecting and enhancing the interests of the
Company and its shareholders; and
 
WHEREAS, the Company recognizes that, as is the case with many publicly owned
corporations, the possibility of a change in control of the Company may arise
and that such possibility, and the uncertainty and questions which it may raise
among senior management, may result in the departure or distraction of senior
management personnel to the detriment of the Company and its shareholders; and
 
WHEREAS, accordingly the Company has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
members of the Company's senior management to their assigned duties and
long-range responsibilities without distraction in circumstances arising from
the possibility of a change in control of the Company; and
 
WHEREAS, the Company believes it important and in the best interests of the
Company and its shareholders, should the Company face the possibility of a
change in control, that the senior management of the Company be able to assess
and advise the Board of Directors of the Company whether such a proposed change
in control would be in the best interests of the Company and its shareholders
and to take such other action regarding such a proposal as the Board of
Directors might determine to be appropriate, without senior management being
influenced by the uncertainties of their own employment situations; and
 
WHEREAS, in order to induce the Executive to remain in the employ of the Company
in the event of any actual or threatened change in control of the Company, the
Company has determined to set forth the severance benefits which the Company
will provide to the Executive under the circumstances set forth below.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 

--------------------------------------------------------------------------------


 
1.     Definitions.
 
(a)    All capitalized terms not otherwise defined herein shall have the
meanings ascribed thereto in the Employment Agreement.
 
(b)    "Change in Control" shall mean the occurrence of any of the following
events:
 
 (i)        any person, within the meaning of Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended (the "Exchange Act") , or group of persons,
within the meaning of Exchange Act Rule 13d-5, other than the Company or any of
its subsidiaries, becomes a beneficial owner, directly or indirectly, of thirty
percent (30%) or more in voting power or amount of the Company's then
outstanding equity securities, without the approval of not less than two-thirds
of the Board in existence prior to such ownership;
 
 (ii)       individuals who constitute the Board on any day (the "Incumbent
Board") cease for any reason other than their deaths or resignations to
constitute at least a majority of the Board on the following day (which day
shall be considered the day upon which occurs the Change in Control), provided
that any individual becoming a director subsequent to the date of this Agreement
whose election or nomination for election by the Company's shareholders was
approved by a vote of not less than three-quarters of the Incumbent Board or not
less than two-thirds of the then incumbent Nominating Committee of the Board
shall be for purposes of this subsection considered as though such person were a
member of the Incumbent Board;
 
 (iii)      The necessary majority of the Company's shareholders approve any
reorganization (other than a mere change in identity, form or place of
organization of the Company, however effected), merger or consolidation of the
Company, or any other transaction with one or more business entities or persons
as a result of which the stock of the Company is exchanged for or converted into
cash or property or securities not issued by the Company, or as a result of
which there is a change in ownership of existing equity securities of the
Company or the issuance of new equity securities of the Company (or the right or
option to acquire such equity securities) which equals or exceeds thirty percent
(30%) in voting power or amount of the equity securities of the Company
outstanding upon completion of such transaction, unless such reorganization,
merger consolidation or other transaction shall have been affirmatively
recommended to the Company's shareholders by not less than two-thirds of the
Incumbent Board;
 
 (iv)      the necessary majority of the Company's shareholders approve the sale
of (or agreement to sell or grant of a right or option to purchase as to) all or
substantially all of the assets of the Company to any person or business entity,
unless such sale or other transaction shall have been affirmatively recommended
to the Company's shareholders by not less than two-thirds of the Board;
 
 (v)       the dissolution or liquidation of the Company;
 
 (vi)      the occurrence of any circumstance having the effect that persons who
were nominated for election as directors by the Board shall fail to become
directors of the Company other than because of their death or withdrawal;
 
- 2 -

--------------------------------------------------------------------------------


 
 (vii)     a change in control of a nature that would be required to be reported
in response to Item 1(a) of the Current Report on Form 8-K, as in effect on the
date hereof, pursuant to Section 13 or 15(d) of the Exchange Act, unless such
change in control is approved by not less than two-thirds of the Board in
existence prior to such change in control;
 
 (viii)    such other events as the Board may designate.
 
2.    Termination of Employment.
 
If the Executive is an employee of the Company on the day before a Change in
Control and the Executive's Period of Employment (as defined in the Employment
Agreement, being a Code Section 409A separation from service definition) with
the Company terminates (i) by the Executive or (ii) by the Company as a Without
Cause Termination, in either case within one year from the date of such Change
in Control, the Company hereby agrees to provide to the Executive the following
benefits:
 
(a)    a lump sum payment, payable in cash, cashier's check or by wire, six
months and one day after the date of such termination of Executive's Period of
Employment, equal to 2.99 times the Executive's average Base Salary plus other
amounts included in the Executive's income as compensation from the Company, but
excluding bonus, incentive, Profit Sharing Plan and equity compensation, over
the most recent five (5) years preceding the year in which the Change in Control
occurred;
 
(b)    a lump sum payment, payable in cash, cashier's check or by wire, six
months and one day after the date of such termination of the Executive's Period
of Employment, in an amount equal to any amounts forfeited, on account of such
termination, under any employee pension benefit plan, as defined in Section 3(2)
of the Employee Retirement Income Security Act of 1974, as amended ("ERISA"),
maintained or contributed to by the Company and participated in by the Executive
at any time between the day before the Change in Control and the day of the
Executive's termination of employment, including benefits under the Executive
Mandatory Retirement Benefit Plan;
 
(c)    retirement benefits as stated in Section 10 of the Employment Agreement,
and all other benefits provided for under the Employment Agreement upon
termination of the Executive's Period of Employment by the Company that is a
Without Cause Termination or termination by the Executive that is a Constructive
Discharge (even if such sections are not otherwise applicable), provided that
such benefits shall not duplicate the benefits provided hereunder. Further, in
the event that 2.99 times five year average base salary is payable under Section
2(a),  then the Executive shall not also be paid two times Base Salary under
Section 8(a) of the Executive's Employment Agreement with the Company.
 
3.    No Obligation to Mitigate Damages; No Effect on Other Contractual Rights.
 
(a)    The Executive shall not be required to mitigate damages or the amount of
any payment provided for under this Agreement by seeking other employment or
otherwise, nor shall the amount of any payment provided for under this Agreement
be reduced by any compensation earned by the Executive as the result of
employment by another employer after the date of termination of his employment
with the Company or otherwise.
 
- 3 -

--------------------------------------------------------------------------------


 
(b)    Except as expressly provided in Section 2(c), the provisions of this
Agreement, and any payment provided for hereunder, shall not reduce any amounts
otherwise payable, supersede, affect or in any way diminish the Executive's
existing rights, or rights which would accrue solely as a result of the passage
of time, under any applicable law or any pension benefit or welfare benefit
plan, employment agreement or other contract, plan or arrangement.
 
4.    Limitation on Benefits; Attorney's Fees; Interest.
 
(a)    Notwithstanding any provisions to the contrary in this Agreement, if any
part of the payments provided for under Section 2 of this Agreement (the
"Agreement Payments") would, if paid, constitute a "parachute payment" under
Section 280G of the Internal Revenue Code of 1986, as amended (the "Code"), then
the Agreement Payments shall be payable to the Executive only if (i) the sum of
the value of the Agreement Payments and of the value of all other to or for the
benefit of the Executive that constitute "parachute payments", less the amount
of any excise taxes payable under Code Section 4999 and any similar or
comparable taxes in connection with such payments, is greater than (ii) the
greatest value of payments in the nature of compensation contingent upon a
change in control that could be paid at such time to or for the benefit of the
Executive and not constitute a "parachute payment" (the "Alternative Payment");
otherwise, only the Alternative Payment shall be payable to the Executive. For
purposes of this Section 4(a), the value of payments shall be determined in
accordance with Code Section 280G(d)(4) and any regulations issued thereunder.
 
(b)    In the event that the Alternate Payment is to be made under 4(a), the
2.99 times specified compensation payment referenced in Section 2(a) shall be
reduced as required to limit total payments to the Alternate Payment amount.
Further, should the Internal Revenue Service ever determine to the Executive's
satisfaction that any of Alternate Payment constitutes a "parachute payment,"
the Executive shall repay to the Company an amount sufficient at that time to
prevent any of such payments from constituting a "parachute payment".
 
(c)    If the Company shall fail to pay or provide benefits under this Agreement
or under any benefit plan, agreement or arrangement established, agreed to or
contracted for by the Company for the benefit of or with the Executive, the
Executive shall be entitled to consult with independent counsel, and the Company
shall pay the reasonable fees and expenses of such counsel for the Executive in
advising him in connection therewith or in bringing any proceedings, or in
defending any proceedings, involving the Executive's rights under this
Agreement, such right to reimbursement to be immediate upon the presentment by
the Executive of written billings of such reasonable fees and expenses and shall
be considered a reimbursement that is not deferred compensation under Treasury
Regulation Section 1.409A-1(b)(9)(v) to the extent such expense is incurred no
later than the end of the second calendar year after termination of the Period
of Employment and is reimbursed no later than three taxable years following
termination of the Executive's Period of Employment. The Executive shall be
entitled to interest at the "prime rate" established from time to time by the
Bank of New York for any payments of such expenses, or any other payments
following the Executive's termination of employment, that are overdue.
 
(d)    The Company shall have the right to withhold from all payments due
hereunder all income and excise taxes required to be withheld by applicable law
and regulations.
 
- 4 -

--------------------------------------------------------------------------------


 
5.    Governing Law.
 
This agreement shall be governed by and construed in accordance with the laws of
the State of New York.
 
6.    Miscellaneous.
 
(a)    If any rights pursuant to Section 2 above have accrued to the Executive
prior to the Executive's death or a judicial determination of the Executive's
incompetence, but have not been fully satisfied hereunder at the time of such
event, such rights shall survive and shall inure to the benefit of the
Executive's heirs, beneficiaries and legal representative. Otherwise, this
Agreement shall terminate upon the Executive's death or a judicial determination
of the Executive's incompetence.
 
(b)    Nothing herein (other than as provided in Section 2(c)) shall be deemed
to affect or alter the Executive's current employment status and the status of
the Employment Agreement.
 
(c)    In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable for any reason, the remaining
provisions or portions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law.
 
7.    Notice.
 
All notices or communications hereunder shall be given in accordance with the
requirements for notices contained in the Employment Agreement.
 
8.    Amendment; Termination; Waiver.
 
No provisions of this Agreement may be amended, modified or waived and this
Agreement may not be terminated unless such is authorized by a majority of the
Board and agreed to in writing by the Executive; provided that if the term of
the Employment Agreement, as such may be extended, expires, this Agreement shall
simultaneously be terminated. No waiver by either party hereto of any breach by
the other party hereto of any condition or any provision of this Agreement to be
performed by such other party shall be deemed a waiver of a subsequent breach of
such condition or provision or waiver of a similar or dissimilar condition or
provision at the same time or any subsequent time.
 
9.    Successors.
 
(a)    Except as otherwise provided herein, the Company's rights, duties and
obligations under this Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, including, without limitation,
any business entity or business entities acquiring directly or indirectly all or
substantially all of the assets or shares of Stock whether by merger,
consolidation, sale or otherwise – and such successor shall thereafter be deemed
the "Company" for all purposes of this Agreement -- but such rights, duties and
obligations shall not otherwise be assignable by the Company.
 
- 5 -

--------------------------------------------------------------------------------


 
(b)    Within thirty (30) days following a Change in Control, the Company
(including any successor of the Company) shall in writing affirm to the
Executive its obligations under this Agreement, and any failure by the Company
to so affirm this Agreement shall, for purposes of this Agreement only, be
considered a Without Cause Termination of the Executive's Period of Employment.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and its
seal to be affixed hereunto by its duly authorized officers, and the Executive
has signed and delivered this Agreement, all as of January 1, 2005, but actually
on the dates set forth below.
 

                         HARRIS & HARRIS GROUP, INC.  
   
   
       /s/ Douglas W. Jamison  

--------------------------------------------------------------------------------

Douglas W. Jamison, President

          Date: August 2, 2007      
   
   
       /s/ Charles E. Harris  

--------------------------------------------------------------------------------

Charles E. Harris       Date: August 2, 2007

 
- 6 -

--------------------------------------------------------------------------------

